Case 5:17-cr-00277-SMH-MLH Document 50 Filed 05/29/20 Page 1 of 5 PageID #: 130



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 17-00277-01

 VERSUS                                         JUDGE S. MAURICE HICKS, JR.

 DAVID CHRISTOPHER GREEN                        MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is a pro se letter motion filed by Defendant David Christopher

 Green (“Green”). See Record Document 46. The motion has been construed as a motion

 for compassionate release due to the COVID-19 pandemic. Green’s pro se letter was

 filed on May 20, 2020. The Federal Public Defender’s Office notified the Court on May

 21, 2020 that its office would not be enrolling on behalf of Green. The Government filed

 a response in opposition to Green’s motion. See Record Document 49.

       Green is serving a 57 month sentence for violation of 18 U.S.C. § 922(g)(1),

 possession of a firearm by a convicted felon. See Record Document 41. He was

 sentenced for such offense on August 20, 2018. See Record Document 40. He is

 presently serving his sentence at the Beaumont USP.

       Green states in his letter that his grandmother recently passed away from COVID-

 19. See Record Document 46. He asks the Court for early release such that he can be

 there for his remaining family and help them during the COVID-19 pandemic. See id.

 The Government opposes Green’s motion because he has not exhausted his

 administrative remedies. See Record Document 49.

       A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”
Case 5:17-cr-00277-SMH-MLH Document 50 Filed 05/29/20 Page 2 of 5 PageID #: 131



 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

 States Code, Section 3582(c) provides that the court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

        (1)    upon a motion by the Bureau of Prisons or the defendant for
               reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

        (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
               of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
               3582(c)(1)(B); or

        (3)    where the defendant was sentenced based on a retroactively
               lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 In this case, Green moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A). Under

 this section, the Court may reduce a sentence “if it finds that extraordinary and compelling

 reasons warrant such a reduction” and “that such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Prior to 2018 only the Director of the BOP could file Section 3582(c)(1)(A) motions,

 also known as compassionate release motions. In 2018, Congress passed and President

 Trump signed the First Step Act, which among other actions, amended the

 compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

 allows prisoners to directly petition courts for compassionate release. However, before

 filing compassionate release motions, prisoners must exhaust their administrative

 remedies in one of two ways:

        (1)    prisoners may file a motion with the court after fully exhausting all
               administrative rights to appeal the BOP's decision not to file a motion
               for compassionate release, or

        (2)    prisoners may file a motion with the court after requesting release
               and there has been “the lapse of 30 days from the receipt of such
               request by the warden of the defendant’s facility, whichever is
               earlier.”

                                        Page 2 of 5
Case 5:17-cr-00277-SMH-MLH Document 50 Filed 05/29/20 Page 3 of 5 PageID #: 132




 18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

 is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

 sentence only “upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

 to this mandatory statutory exhaustion requirement.

          Here, Green has not made a showing that he has exhausted his administrative

 remedies within the BOP. While the Court is well aware of the effects of the COVID-19

 pandemic and the risk at all BOP facilities, Section 3852(c)(1)(A) does not provide this

 Court with the equitable authority to excuse Green’s failure to exhaust his administrative

 remedies or to waive the 30-day waiting period. Accordingly, the Court does not have

 authority at this time to grant the relief Green requests. See, generally, Ross v. Blake, ---

 U.S. ---, 136 S.Ct. 1850, 1856–57 (2016) (reviewing the Prisoner Litigation Reform Act

 and explaining that “mandatory [statutory] language means a court may not excuse a

 failure to exhaust”; This is because “a statutory exhaustion provision stands on a different

 footing. There, Congress sets the rules—and courts have a role in creating exceptions

 only if Congress wants them to. For that reason, mandatory exhaustion statutes . . .

 establish mandatory exhaustion regimes, foreclosing judicial discretion.”); but see

 Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 (5th Cir. Apr. 22, 2020)

 (Judge Higginson, concurring). 1



 1   In his concurring opinion, Judge Higginson stated:

                 Second, our reasoning on PLRA’s exhaustion requirement does not
          foreclose federal prisoners from seeking relief under the First Step Act’s
                                         Page 3 of 5
Case 5:17-cr-00277-SMH-MLH Document 50 Filed 05/29/20 Page 4 of 5 PageID #: 133




       The Court shares Green’s concerns about the effect of the COVID-19 outbreak in

 BOP facilities. However, those concerns are not being ignored by the BOP or this Court.

 Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

 Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be considered for

 home release.” Pursuant to that provision of the CARES Act, on April 3, 2020, United

 States Attorney General William Barr issued a memorandum instructing the BOP to

 maximize transfer to home confinement “all appropriate inmates held at FCI Oakdale, FCI

 Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19 is materially

 affecting operations.” See Memorandum from Attorney General William Barr to Director

 of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most Affected

 by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/ 1266661/download



       provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
       Though that statute contains its own administrative exhaustion requirement,
       several courts have concluded that this requirement is not absolute and that
       it can be waived by the government or by the court, therefore justifying an
       exception in the unique circumstances of the COVID-19 pandemic. See,
       e.g., United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4–
       5 (S.D.N.Y. Apr. 14, 2020) (holding that, “[d]espite the mandatory nature of
       [the statute’s] exhaustion requirement,” the exhaustion bar is “not
       jurisdictional” and can therefore be waived); United States v. Smith, No. 12
       Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13, 2020) (citing
       cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
       difficulties of the First Step Act exhaustion question while ultimately
       deferring a ruling until the petitioner exhausted his remedies); but see
       United States v. Raia, 954 F.3d 594, –––– (3d Cir. 2020); United States v.
       Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
       2020).

 Valentine, 2020 WL 1934431, at *8. This concurrence does not persuade this Court to
 change its analysis that exhaustion is mandatory and cannot be waived.



                                       Page 4 of 5
Case 5:17-cr-00277-SMH-MLH Document 50 Filed 05/29/20 Page 5 of 5 PageID #: 134



 (last visited 4/20/2020). The BOP is actively executing the mandate to immediately

 review all inmates who have COVID-19 risk factors. This Court believes the BOP is

 uniquely situated to perform such reviews in the first instance to determine if some type

 of release, removal, or furlough is appropriate. The better judgment in this instance is to

 allow the BOP’s established process a chance to work. Thus, Green’s request for release

 is DENIED.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Green’s letter motion for compassionate release (Record

 Document 46) be and is hereby DENIED at this time, subject to re-urging if Green

 exhausts his administrative remedies within the BOP as set forth in Section 3852(c)(1)(A).

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 29th day of May, 2020.




                                        Page 5 of 5
